DETAILED ACTION
The following is a notice of allowance in response to Applicant’s response filed August 12, 2022.  Applicant’s August 12th amendment amended independent claims 1, 8 and 15.  Claims 1, 4-8, 11-15 and 18-20 are pending and allowed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1, 4-8, 11-15 and 18-20 in the previous office action is withdrawn in response to Applicant's remarks/amendments filed August 12, 2022.
	The 35 U.S.C. 112(a) rejection of claims 1, 4-8, 11-15 and 18-20 in the previous office action is withdrawn in response to Applicant's remarks/amendments filed August 12, 2022.

Response to Arguments
Applicant’s arguments, see Paragraph 2, Page 29; Pages 26, 27, 32, filed August 12, 2022, with respect 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection has been withdrawn. 
Applicant’s arguments, see Last Paragraph, Page 34, filed August 12, 2022, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection has been withdrawn. 

	
ALLOWANCE
The following is a notice of allowance in response to Applicant’s response filed August 12, 2022.  Claims 1, 4-8, 11-15 and 18-20 are pending and allowed herein.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Feinleib, Goldberg et al., Thakur, Le Stunff et al, Rodriguezt et al., Siddiqui et al. fail to teach or suggest either singularly or in combination a system and method comprising at least one processor; at least one memory communicatively coupled to the at least one processor; at least one storage device communicatively coupled to the at least one processor and configured to store data; at least one network interface communicatively coupled to the at least one processor and configured to communicate with at least one computerized data source and a plurality of remotely located computing devices; wherein the at least one network interface is configured to: receive data regarding a digital product catalog representation of a plurality of products for a plurality of product catalogs from the at least one computerized data source, wherein each corresponding product catalog of the plurality of product catalogs is for a corresponding retailer or manufacturer partner; wherein the at least one processor is configured to: store a respective product score for the digital product catalog representation for each respective product of the plurality of products for the plurality of product catalogs using the at least one storage device, each respective product score indicative of adherence of the digital product catalog representation for each respective product of the plurality of products to at least one criterion, wherein the at least one criterion includes at least one of: attributes, images, product reviews, customer questions, videos, copy, augmented reality assets, assembly instructions, brand highlights, option breakout, demand planning, returns, rate, two day shipping coverage, fulfillment time, sourcing accuracy, replenishment, promotion participation, promotion automation, competitiveness, private label participation, backorder program participation, fulfillment services program participation, third-party billing program participation, returns program participation, or sponsored products; identify a respective at least one low score product of the plurality of products for each respective product catalog of the plurality of product catalogs having at least one of (1) a lowest score or (2) a score below a predetermined threshold; wherein the at least one network interface is configured to communicate a respective indication of each respective at least one low score product for each respective product catalog to a respective remotely located computing device of the plurality of remotely located computing devices across at least one network, wherein each respective indication is presented to a respective user on the respective remotely located computing device using a respective graphical user interface, wherein the respective user provides input to engage a direct link in the respective graphical user interface associated with the respective indication of the respective at least one low score product for the respective product catalog to directly launch a system application to update at least a portion of the data regarding the digital product catalog representation for the respective at least one low score product stored in the at least one computerized data source to increase the respective product score of the respective at least one low score product; wherein the at least one network interface is further configured to: receive updated data regarding the digital product catalog representation for the respective at least one low score product from the at least one computerized data source; and wherein the at least one processor is further configured to: update the respective product score for the digital product catalog representation for the respective at least one low score product based on the updated data regarding the digital product catalog representation for the respective at least one low score product stored in the at least one computerized data source as recited in independent Claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Viswanathan, U.S. Patent No. 10438264 discloses AI auto completion/entry of missing product attributes/features for online product marketplace.
Rodriguez et al., U.S. Patent No. 10937033 discloses a system and method for providing warning and scoring of non-compliant product submissions for a webstore/electronic marketplace.
Siddiqui et al. U.S. Patent No. 11062365/ 20180276726 discloses a system and method for automatically correcting/replacing online product catalog information based on a calculated confidence score assessing the accuracy of product information in a product catalog of an online retailer.
Le Stunff et al. U.S. Patent No. 10262348 / 11244366 / 20170323357 discloses a system and method for prioritizing online product catalog errors that would benefit from human review/correction.
Bary et al., U.S. Patent No.7624173 discloses a system and method for prioritizing website content defects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623